

THE SECURITIES REPRESENTED BY THIS UNIT PURCHASE OPTION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“1933 ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.




UNIT PURCHASE OPTION TO PURCHASE UNITS OF
MIT HOLDING, INC.
(VOID AFTER EXPIRATION DATE - MAY 1, 2012)




This certifies that Meyers Associates, L.P. or its successors or assigns
(“HOLDER”) for good and valuable consideration for each Unit (the “Unit”) of
securities exercised hereunder, shall be entitled to purchase from MIT Holding,
Inc., a Delaware corporation (“Company”), having its principal place of business
at 37 West Fairmont Street, Suite 202, Savannah, Georgia 31406 up to 572 Units
of the Company at the purchase price per Unit equal to $1000.00 (“PURCHASE
PRICE”). Each Unit consists of one share of the Company’s Series A Convertible
Preferred Stock and one detachable, transferable Warrant to purchase 2,000
shares of the Company’s stock, at a purchase price of $1,000 per Unit.
 
This Unit Purchase Option shall be exchangeable for shares and warrants at any
time, or from time-to-time, up to and including 5:00 p.m. (local time) on May 1,
2012 (“EXPIRATION DATE”) upon the surrender to the Company at its principal
place of business (or at such other location as the Company may advise the
Holder in writing) of this Unit Purchase Option properly endorsed with a form of
subscription in substantially the form attached hereto duly filled in and signed
and, if applicable, upon payment of the aggregate PURCHASE PRICE for the number
of Units for which this Unit Purchase Option is being exercised determined in
accordance with the provisions hereof. Payment of the aggregate PURCHASE PRICE
may be made as elected by Holder as follows (or by any combination of the
following): (i) in United States currency by cash or delivery of a certified
check, bank draft or postal or express money order payable to the order of the
Company; or (ii) by surrender of a number of shares of Common Stock held by the
Holder equal to the quotient obtained by dividing (A) the aggregate PURCHASE
PRICE payable with respect to the portion of this Unit Purchase Option then
being exercised by (B) the closing bid price per share of Common Stock on the
date of exercise. The PURCHASE PRICE and the number of shares of Common Stock
purchasable hereunder are subject to adjustment as provided in Section 2 of this
Unit Purchase Option.
 

1.
EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR UNITS.

 
1.1 General. This Unit Purchase Option is exercisable in full, or in part for 1
or more Units, at the option of the Holder of record at any time or from time,
to time, up to the Expiration Date for all of the shares of Common Stock (but
not for a fraction of a share) and Warrants which may be purchased hereunder. In
the case of the exercise of less than all of the Unit Purchase Options
represented hereby, the Company shall cancel this Unit Purchase Option
Certificate upon the surrender hereof and shall execute and deliver a new Unit
Purchase Option Certificate or Unit Purchase Option Certificates of like tenor
for the balance of such Unit Purchase Option. The Company agrees that the units
purchased under this Unit Purchase Option shall be and are deemed to be issued
to the Holder hereof as the record owner of such units as of the close of
business on the date on which this Unit Purchase Option shall have been
surrendered, properly endorsed, the completed, executed Subscription Form
(attached hereto as Exhibit A-1) delivered and payment made for such units.
Certificates for the shares of Common Stock and Warrants so purchased, together
with any other securities or property to which the Holder is entitled upon such
exercise, shall be delivered to the Holder by the Company at the Company’s
expense within a reasonable time after the rights represented by this Unit
Purchase Option have been so exercised, and in any event, within seven (7) days
of such exercise. Each Common Stock and Warrant certificate so delivered shall
be in such denominations of 1 or more shares as may be requested by the Holder
hereof and shall be registered on the Company’s books in the name designated by
such Holder.
 
 
 

--------------------------------------------------------------------------------

 

 
1.2
Cashless Exercise

 
The Holder may pay the Purchase Price through a cashless exercise (a “Cashless
Exercise”), as hereinafter provided. The Holder may effect a Cashless Exercise
by surrendering this Unit Purchase Option to the Company and noting on the
Exercise Notice that the Holder wishes to effect a Cashless Exercise, upon which
the Company shall issue to the Holder the number of Warrant Shares determined as
follows:
 


X = Y x (A-B)/A
where:  


X = the number of Units to be issued to the Holder;


Y = the number of Units with respect to which this Unit Purchase Option is being
exercised;
 

     
A = the Market Price (“Market Price” shall mean the volume weighted average
price of the Company’s common stock (as reported Bloomberg, LP) for the thirty
(30) trading days immediately preceding the most recent trading day); and




     
B = the Purchase Price.



For purposes of Rule 144, it is intended and acknowledged that the Units issued
in a Cashless Exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Units required by Rule 144 shall be
deemed to have been commenced, on the Issue Date.
 
 
2

--------------------------------------------------------------------------------

 
1.3 Shares To Be Fully Paid; Reservation Of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Unit Purchase Option will, upon issuance, be duly
authorized, validly issued, fully paid and non assessable and free from all
preemptive rights of any shareholder and free of all taxes, liens and charges
with respect to the issue thereof. The Company further covenants and agrees
that, during the period within which the rights represented by this Unit
Purchase Option may be exercised, the Company will at all times have authorized
and reserved, for the purpose of issue or transfer upon exercise of the
subscription rights evidenced by this Unit Purchase Option, a sufficient number
of shares of authorized but un-issued Common Stock, when and as required to
provide for the exercise of the rights represented by this Unit Purchase Option.
The Company will take all such action as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the Common Stock or other securities may be listed;
provided, however, that the Company shall not be required to effect a
registration under federal or state securities laws with respect to such
exercise. The Company will not take any action which would result in any
adjustment of the PURCHASE PRICE (as set forth in Section 2 hereof) if the total
number of shares of Common Stock issuable after such action upon exercise of all
outstanding warrants, together with all shares of Common Stock then outstanding
and all shares of Common Stock then issuable upon exercise of all options and
upon the conversion of all convertible securities then outstanding, would exceed
the total number of shares of Common Stock or Equity Securities then authorized
by the Company’s Articles/Certificate of Incorporation (“Company Charter”).
 

2.
DETERMINATION OR ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF UNITS.

 
The PURCHASE PRICE and the number of units purchasable upon the exercise of this
Unit Purchase Option shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 2. Upon each adjustment
of the PURCHASE PRICE, the Holder of this Unit Purchase Option shall thereafter
be entitled to purchase, at the PURCHASE PRICE resulting from such adjustment,
the number of units obtained by multiplying the PURCHASE PRICE in effect
immediately prior to such adjustment by the number of units purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the PURCHASE PRICE resulting from such adjustment.
 
2.1 Subdivision or Combination of Common Stock. In case the Company shall at any
time subdivide its outstanding shares of Common Stock into a greater number of
shares, the PURCHASE PRICE in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined into a smaller number of shares,
the PURCHASE PRICE in effect immediately prior to such combination shall be
proportionately increased.
 
2.2 Dividends in Common Stock, Other Stock, Property, Reclassification. If at
any time or from time to time the holders of Common Stock or Warrants (or any
shares of stock or other securities at the time receivable upon the exercise of
this Unit Purchase Option or into which such securities are convertible) shall
have received or become entitled to receive, without payment therefore:
 
 
3

--------------------------------------------------------------------------------

 
2.2.1 Stock, Common Stock or any shares of stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution,
 
2.2.2 Any cash paid or payable otherwise than as a cash dividend, or
 
2.2.3 Stock, Common Stock or additional stock or other securities or property
(including cash) by way of spin-off, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than shares of Common Stock
issued as a stock split or adjustments in respect of which shall be covered by
the terms of Section 2.1 above), then and in each such case, the Holder hereof
shall, upon the exercise of this Unit Purchase Option, be entitled to receive,
in addition to the number of shares of Stock or Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to in clause (2.2.2) above and this clause (2.2.3)) which such Holder
would hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.
 
2.3 Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right, upon exercise of this Unit Purchase Option, to purchase and receive (in
lieu of the units of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented by this Unit Purchase
Option) such shares of stock, securities or other assets or property as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of units immediately theretofore
purchasable and receivable upon the exercise of the rights represented by this
Unit Purchase Option. In the event of any Organic Change, appropriate provision
shall be made by the Company with respect to the rights and interests of the
Holder of this Unit Purchase Option to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the PURCHASE PRICE
and of the number of shares purchasable and receivable upon the exercise of this
Unit Purchase Option) shall thereafter be applicable, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Company will not effect any such consolidation, merger or sale unless, prior
to the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or the corporation purchasing such
assets shall assume by written instrument executed and mailed or delivered to
the registered Holder hereof at the last address of such Holder appearing on the
books of the Company, the obligation to deliver to such Holder, upon Holder’s
exercise of this Unit Purchase Option and payment of the purchase price in
accordance with the terms hereof, such shares of stock, securities or assets as,
in accordance with the foregoing provisions, such Holder may be entitled to
purchase.
 
 
4

--------------------------------------------------------------------------------

 
2.4 
 
2.4.1 Except as hereinafter provided, if and whenever after the date of
execution of this Unit Purchase Option, the Company shall issue or sell any
shares of its Common Stock for a consideration per Share less than the PURCHASE
PRICE per Unit hereunder in effect immediately prior to the time of such issue
or sale, then forthwith the PURCHASE PRICE of this Unit Purchase Option shall be
reduced to the price (calculated to the nearest cent) which the Company received
upon such issue or sale.
 
2.4.2 Notwithstanding anything herein to the contrary, no adjustment of the
PURCHASE PRICE shall be made upon (i) the sale by the Company of any shares of
Common Stock pursuant to the exercise of any options or warrants and/or
conversion of notes previously issued and outstanding on the date hereof or (ii)
issuable under any shareholder approved stock option plan.
 
2.4.3 No adjustment of the PURCHASE PRICE, however, shall be made in an amount
less than $.02 per Share, but any such lesser adjustment shall be carried
forward and shall be made at the time and together with the next subsequent
adjustment which together with any adjustments so carried forward shall amount
to $.02 per Share or more.
 
2.5 Certain Events. If any change in the outstanding Common Stock of the Company
or any other event occurs as to which the other provisions of this Section 2 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the Holder of the Unit Purchase Option in accordance with
such provisions, then the Board of Directors of the Company shall make an
adjustment in the number and class of shares available under the Unit Purchase
Option, the PURCHASE PRICE or the application of such provisions, so as to
protect such purchase rights as aforesaid. The adjustment shall be such as will
give the Holder of the Unit Purchase Option upon exercise for the same aggregate
PURCHASE PRICE the total number, class and kind of shares as he would have owned
had the Unit Purchase Option been exercised prior to the event and had he
continued to hold such shares until after the event requiring adjustment.
 
2.6 Notices of Change.
 
2.6.1 Upon any determination or adjustment in the number or class of shares
subject to this Unit Purchase Option and of the PURCHASE PRICE, the Company
shall give written notice thereof to the Holder, setting forth in reasonable
detail and certifying the calculation of such determination or adjustment.
 
2.6.2 The Company shall give written notice to the Holder at least 10 business
days prior to the date on which the Company closes its books or takes a record
for determining rights to receive any dividends or distributions.
 
2.6.3 The Company shall also give written notice to the Holder at least 20 days
prior to the date on which an Organic Change shall take place.
 
 
5

--------------------------------------------------------------------------------

 
3.
ISSUE TAX.

 
The issuance of certificates for shares of Common Stock and Warrants upon the
exercise of the Unit Purchase Option shall be made without charge to the Holder
of the Unit Purchase Option for any issue tax (other than any applicable income
taxes) in respect thereof; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
then Holder of the Unit Purchase Option being exercised.
 

4.
CLOSING OF BOOKS.

 
The Company will at no time close its transfer books against the transfer of any
warrant or of any shares of stock issued or issuable upon the exercise of any
warrant in any manner which interferes with the timely exercise of this Unit
Purchase Option.
 

5.
NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY.

 
Nothing contained in this Unit Purchase Option shall be construed as conferring
upon the Holder hereof the right to vote as a shareholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Unit
Purchase Option, the interest represented hereby, or the shares purchasable
hereunder until, and only to the extent that, this Unit Purchase Option shall
have been exercised.
 
The Holder of this Unit Purchase Option shall receive all notices as if a
shareholder of the Company. No provisions hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no mere enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder for the PURCHASE PRICE or as a shareholder of the
Company, whether such liability is asserted by the Company or by its creditors.
 

6.
RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF UNIT PURCHASE OPTION.

 
The rights and obligations of the Company, of the Holder of this Unit Purchase
Option and of the holder of shares of Common Stock and Warrants issued upon
exercise of this Unit Purchase Option, shall survive the exercise of this Unit
Purchase Option.
 

7.
FURTHER REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 
7.1 Articles and Bylaws. The Company has made available to Holder true, complete
and correct copies of the Company Charter and Bylaws, as amended, through the
date hereof.
 
7.2 Due Authority. The execution and delivery by the Company of this Unit
Purchase Option and the performance of all obligations of the Company hereunder,
including the issuance to Holder of the right to acquire the shares of Common
Stock and Warrants, have been duly authorized by all necessary corporate action
on the part of the Company, and the Unit Purchase Option is not inconsistent
with the Company Charter or Bylaws and constitutes a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms.
 
 
6

--------------------------------------------------------------------------------

 
7.3 Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Unit Purchase Option, except for any filing required by applicable federal
and state securities laws, which filing will be effective by the time required
thereby.
 
7.4 Issued Securities. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. All outstanding shares of capital stock were issued in full
compliance with all federal and state securities laws.
 
7.5 Exempt Transaction. Subject to the accuracy of the Holders representations
in Section 8 hereof, the issuance of the Common Stock upon exercise of this Unit
Purchase Option will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Securities Act of 1933, as amended (“1933
Act”), in reliance upon Section 4(2) thereof, or upon the applicable exemption
under Regulation D, and (ii) the qualification requirements of the applicable
state securities laws.
 
7.6 Compliance with Rule 144. At the written request of the Holder, who proposes
to sell Common Stock issuable upon the exercise of the Unit Purchase Option in
compliance with Rule 144 promulgated by the Securities and Exchange Commission,
the Company shall furnish to the Holder, within five (5) days after receipt of
such request, a written statement confirming the Company’s compliance with the
filing requirements of the Securities and Exchange Commission as set forth in
such Rule, as such Rule may be amended from time to time and an opinion of
counsel allowing the sale pursuant to Rule 144.
 
7.7 Registration. The shares of Common Stock underlying this Unit Purchase
Option are subject to the same registration rights as provided to subscribers in
the Private Placement of the Company dated March 19, 2007, the terms of which
are incorporated by reference herein.
 

8.
REPRESENTATIONS AND COVENANTS OF THE HOLDER.

 
8.1 This Unit Purchase Option has been entered into by the Company in reliance
upon the following representations and covenants of the Holder:
 
8.1.1 Investment Purpose. The Unit Purchase Option or the Common Stock and
Warrants issuable upon exercise of the Unit Purchase Option will be acquired for
investment and not with a view to the sale or distribution of any part thereof,
and the Holder has no present intention of selling or engaging in any public
distribution of the same except pursuant to a registration or exemption.
 
8.1.2 Private Issue. The Holder understands (i) that the Unit Purchase Option
and the Common Stock and Warrants issuable upon exercise of this Unit Purchase
Option are not registered under the 1933 Act or qualified under applicable state
securities laws on the ground that the issuance contemplated by this Unit
Purchase Option will be exempt from the registration and qualifications
requirements thereof, and (ii) that the Company’s reliance on such exemption is
predicated on the representations set forth in this Section 8.
 
 
7

--------------------------------------------------------------------------------

 
8.1.3 Disposition of Holders Rights. In no event will the Holder make a
disposition of the Unit Purchase Option or the Common Stock and Warrants
issuable upon exercise of the Unit Purchase Option unless and until (i) it shall
have notified the Company of the proposed disposition, and (ii) if requested by
the Company, it shall have furnished the Company with an opinion of counsel
(which counsel may either be inside or outside counsel to the Holder)
satisfactory to the Company and its counsel to the effect that (A) appropriate
action necessary for compliance with the 1933 Act has been taken, or (B) an
exemption from the registration requirements of the 1933 Act is available.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of any of its rights to acquire Common Stock issuable on the exercise of such
rights do not apply to transfers from the beneficial owner of any of the
aforementioned securities to its nominee or from such nominee to its beneficial
owner, and shall terminate as to any particular share of stock when (1) such
security shall have been effectively registered under the 1933 Act and sold by
the Holder thereof in accordance with such registration or (2) such security
shall have been sold without registration in compliance with Rule 144 under the
1933 Act, or (3) a letter shall have been issued to the Holder at its request by
the staff of the Securities and Exchange Commission or a ruling shall have been
issued to the Holder at its request by such Commission stating that no action
shall be recommended by such staff or taken by such Commission, as the case may
be, if such security is transferred without registration under the 1933 Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the restrictions imposed hereunder shall terminate, as
hereinabove provided, the Holder or holder of a share of stock then outstanding
as to which such restrictions have terminated shall be entitled to receive from
the Company, without expense to such Holder, one or more new certificates for
the Unit Purchase Option or for such shares of stock not bearing any restrictive
legend.
 
8.1.4 Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
 
8.1.5 Risk of No Registration. The Holder understands that if the Company does
not file reports pursuant to Section 13 or 15(d), of the Securities Exchange Act
of 1934 (“1934 ACT”), or if a registration statement covering the securities
under the 1933 Act is not in effect when it desires to sell (i) the Unit
Purchase Option, or (ii) the Common Stock issuable upon exercise of the Unit
Purchase Option, it may be required to hold such securities for an indefinite
period. The Holder also understands that any sale of the Unit Purchase Options
or the Common Stock and Warrants issuable upon exercise of the Unit Purchase
Option which might be made by it in reliance upon Rule 144 under the 1933 Act
may be made only in accordance with the terms and conditions of that Rule.
 
8.1.6 Restriction on Exercise by The Holder. Notwithstanding anything herein to
the contrary, in no event shall any Holder be required to exercise this Unit
Purchase Option if as a result of such exercise the aggregate number of shares
of Common Stock beneficially owned by such Holder and its Affiliates would
exceed 4.99% of the outstanding shares of the Common Stock following such
exercise. For purposes of this Section 8.1.7, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.
 
 
8

--------------------------------------------------------------------------------

 
9.     MODIFICATION AND WAIVER. This Unit Purchase Option and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.
 
10.    NOTICES. Any notice, request or other document required or permitted to
be given or delivered to the Holder hereof or the Company shall be delivered or
shall be sent by certified mail, postage prepaid or such other means which
evidences receipt, to each such Holder at its address as shown on the books of
the Company or to the Company at the address indicated therefor in the first
paragraph of this Unit Purchase Option or such other address as either may from
time to time provide to the other.
 
11.    BINDING EFFECT ON SUCCESSORS. As provided in Section 2.3 above, this Unit
Purchase Option shall be binding upon any corporation succeeding the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets. All of the obligations of the Company relating to the Common
Stock and Warrants issuable upon the exercise of this Unit Purchase Option shall
survive the exercise and termination of this Unit Purchase Option.
 
All of the covenants and agreements of the Company shall inure to the benefit of
the successors and assigns of the Holder hereof.
 
12.   DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the
several sections and paragraphs of this Unit Purchase Option are inserted for
convenience only and do not constitute a part of this Unit Purchase Option.
 
This Unit Purchase Option shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by the laws of the State of
Delaware.
 
13.   LOST UNIT PURCHASE OPTIONS. The Company represents and warrants to the
Holder hereof that upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Unit Purchase
Option and, in the case of any such loss, theft or destruction, upon receipt of
an indemnity reasonably satisfactory to the Company, or in the case of any such
mutilation upon surrender and cancellation of such Unit Purchase Option, the
Company, at its expense, will make and deliver a new Unit Purchase Option, of
like tenor, in lieu of the lost, stolen, destroyed or mutilated Unit Purchase
Option.
 
14.   FRACTIONAL SHARES. No fractional shares shall be issued upon exercise of
this Unit Purchase Option. The Company shall, in lieu of issuing any fractional
share, pay the Holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective PURCHASE PRICE.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Unit Purchase Option to be duly
executed by its officers, thereunto duly authorized this ___ day of May 2007
 



        MIT HOLDING, INC., a Delaware corporation  
   
   
    By:      

--------------------------------------------------------------------------------

Name: William C. Parker   Title: President & CEO


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A-1 SUBSCRIPTION FORM
 


Date: _________________, _______
 


MIT HOLDING, INC. - Attn: President
 


Ladies and Gentlemen:
 


The undersigned hereby elects to exercise the Unit Purchase Option issued to it
by MIT Holding, Inc. (“COMPANY”) and dated May ___, 2007, (“UNIT PURCHASE
OPTION”) and to purchase thereunder __________________________________ shares of
the Common Stock of the Company (“SHARES”) and ________ Common Stock Purchase
Warrants at a purchase price of ________________ ($______) per Share or an
aggregate purchase price of __________________________________ Dollars
($__________) (“PURCHASE PRICE”).
 
Pursuant to the terms of the Unit Purchase Option, the undersigned has delivered
the PURCHASE PRICE herewith in a manner set forth in the Unit Purchase Option.
 
 

  Very truly yours,

 

 
 
11

--------------------------------------------------------------------------------

 
ASSIGNMENT To Be Executed by the Registered Holder in Order to Assign Unit
Purchase Options
 


FOR VALUE RECEIVED,


______________________________________________________ hereby sells, assigns and
transfers unto
 


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER
 
-------------------------------------- --------------------------------------
--------------------------------------
 
[please print or type name and address]
 


_____________________of the Unit Purchase Options represented by this Unit
Purchase Option Certificate, and hereby irrevocably constitutes and appoints
____________________________________ Attorney to transfer this Unit Purchase
Option Certificate on the books of the Company, with full power of substitution
in the premises.
 





Dated: ________________________  x ________________________   Signature
Guaranteed

 

THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS UNIT PURCHASE OPTION CERTIFICATE IN EVERY
PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST
BE GUARANTEED BY A COMMERCIAL BANK OR TRUST COMPANY OR A MEMBER FIRM OF THE
AMERICAN STOCK EXCHANGE, NEW YORK STOCK EXCHANGE, PACIFIC STOCK EXCHANGE OR
MIDWEST STOCK EXCHANGE.


 
12

--------------------------------------------------------------------------------

 



